           Case 1:08-cr-01026-VEC Document 63 Filed 04/17/20 Page 1 of 1
                                           U.S. Department of Justice
  [Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza



MEMO ENDORSED
                                                      New York, New York 10007

                                                                                     USDC SDNY
                                                       April 16, 2020                DOCUMENT
                                                                                     ELECTRONICALLY FILED
                                                                                     DOC #:
  BY ECF                                                                             DATE FILED: 4/17/2020
  Honorable Valerie E. Caproni
  United States District Judge
  Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007

         Re:     United States v. Rondelle Trinidad
                 08-cr-1026 (VEC)

  Dear Judge Caproni:

         The Government submits this letter requesting that the VOSR conference in the above-
  captioned case, currently scheduled for April 24, be adjourned for six weeks in light of the COVID-
  19 pandemic. The Probation Department and defense counsel consent to the request.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney
                                               Southern District of New York

                                           by: /s/ Rebecca T. Dell
                                              Rebecca T. Dell
                                              Assistant United States Attorney
                                              (212) 637-2198

  cc: Richard Lind, Esq. (By ECF)

                                     Application GRANTED. The VOSR conference is adjourned to June
                                     12, 2020, at 2:00 p.m.

                                     SO ORDERED.


                                                                       4/17/2020

                                     HON. VALERIE CAPRONI
                                     UNITED STATES DISTRICT JUDGE
